Citation Nr: 0426297	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  00-01 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of 
malaria.

2.  Entitlement to service connection for status post liver 
transplant, claimed as secondary to malaria, or as a residual 
of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1966 to 
June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
The veteran subsequently perfected this appeal.

In April 2001, the Board remanded this case for additional 
development.  In August 2003, the Board denied entitlement to 
the benefits sought.  

The veteran subsequently appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In July 
2004, the parties filed a Joint Motion to Vacate and Remand 
the Board's Decision.  By Order dated July 13, 2004, the 
Court vacated the Board's decision and remanded the matter 
for compliance with the instructions in the Joint Motion.

In August 2004, the Board advised the veteran's attorney that 
the case had been returned to the Board and that he had 90 
days to submit additional argument and/or evidence in support 
of the veteran's claim.  The veteran's attorney subsequently 
responded and requested that the case be remanded to the RO 
for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The parties to the Joint Motion agree that a remand is 
necessary for various reasons.  First, because the Board 
failed to ensure compliance with its previous remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (holding that a 
remand by the Board confers on a veteran (or claimant), as a 
matter of law, the right to compliance with the remand 
orders, and that the Secretary of Veterans Affairs has a 
concomitant duty to ensure compliance with the terms of the 
remand and the Board errs in failing to ensure compliance 
with remand orders of the Board or the Court).  

The April 2001 remand requested that the RO "secure the 
veteran's service personnel records through official 
channels."  In June 2001, the RO requested the veteran's 
entire personnel file, which was subsequently received in 
October 2001.  The Joint Motion indicates that there is no 
evidence in the claims file indicating an attempt by the RO 
to utilize "official channels" to secure the veteran's 
military records covering his service in Vietnam and that 
while the claims folder contains medical records from part of 
the veteran's time in the military, none are present from his 
time in Vietnam.  

The April 2001 remand also requested a VA examination to 
determine (1) whether the veteran now has any residuals of 
malaria of service origin; (2) the nature and etiology of the 
ailment which led to his liver transplant; and (3) whether 
the pathology which led to his liver transplant is related to 
disability incurred or aggravated in service or to exposure 
to herbicidal agents in Vietnam.  The Joint Motion indicates 
that the February 2002 VA examination failed to answer the 
question of whether the veteran now has malaria or residuals 
thereof.  

The Joint Motion concludes that on remand, the Board should 
(1) make every effort to secure for the record all of the 
veteran's military service medical records for the entire 
period he served in Vietnam; (2) request a new VA 
examination, conducted if possible, by a medical specialist 
with expertise regarding malaria and the residuals thereof.  
The new examination must specifically address whether the 
veteran now suffers from the residuals of malaria and must 
address the role that Agent Orange may have played in the 
veteran's liver disease; and (3) after the foregoing 
development is completed, the Board should readjudicate the 
appellant's claims and provide an adequate statement of the 
reasons and bases.  

Accordingly, this case is REMANDED as follows:

1.  The RO should contact the National 
Personnel Records Center (NPRC) and any 
other appropriate agency and request the 
following: (a) all medical records 
pertaining to the veteran's service in 
Vietnam, to include, but not limited to, 
any records of a hospitalization in Cam 
Ranh Bay during the period from 1968 to 
1969; and (b) all personnel records 
pertaining to the veteran's service in 
Vietnam.  

2.  Upon completion of the foregoing, the 
RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a medical 
examination, conducted if possible, by a 
medical specialist with expertise 
regarding malaria and its residuals.  

The examiner is requested to specifically 
indicate whether the veteran currently 
has malaria or any residuals thereof.  
All necessary tests and/or studies should 
be conducted.

The examiner is also requested to provide 
an opinion as to whether the veteran's 
liver disease and subsequent liver 
transplant is related to malaria or in-
service exposure to Agent Orange.  

The claims folder must be available for 
review in conjunction with the 
examination.  All findings and the 
reasons and bases should be set forth in 
detail.  If the foregoing questions are 
not answered, the RO must return the 
examination for the appropriate 
information.  

3.  Upon completion of the requested 
development, and any additional 
development deemed appropriate, the RO 
should readjudicate the issues of 
entitlement to service connection for the 
residuals of malaria; and entitlement to 
service connection for status post liver 
transplant, claimed as secondary to 
malaria, or as a residual of exposure to 
herbicides.  All applicable laws and 
regulations should be considered.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


